

Exhibit 10.24


EXECUTION VERSION

ELEVENTH AMENDMENT TO CREDIT AGREEMENT
 
THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 26, 2009, is entered into by and between NATIONAL SEMICONDUCTOR
CORPORATION, a Delaware corporation (the “Company”), and BANK OF AMERICA, N.A.
(the “Bank”).
 
RECITALS
 
A. The Company and the Bank are parties to a Credit Agreement (Multicurrency),
dated as of October 30, 2000, as amended by that certain First Amendment to
Credit Agreement dated as of October 29, 2001, that certain Second Amendment to
Credit Agreement dated as of October 28, 2002, that certain Third Amendment to
Credit Agreement dated as of October 14, 2003, that certain Fourth Amendment to
Credit Agreement dated as of March 19, 2004, that certain Fifth Amendment to
Credit Agreement dated as of October 20, 2004, that certain Sixth Amendment to
Credit Agreement dated as of October 24, 2005, that certain Seventh Amendment to
Credit Agreement dated as of October 24, 2006, that certain Eighth Amendment to
Credit Agreement dated as of June 26, 2007, that certain Ninth Amendment to
Credit Agreement dated as of October 10, 2007 and that certain Tenth Amendment
to Credit Agreement dated as of October 2, 2008 (as so amended, the “Credit
Agreement”), pursuant to which the Bank has extended certain credit facilities
to the Company and the Guaranteed Subsidiaries.
 
B. The Company has requested that the Bank agree to certain amendments of the
Credit Agreement.
 
C. The Bank is willing to amend the Credit Agreement, subject to the terms and
conditions of this Amendment.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to them in the Credit
Agreement.
 
2. Amendments to Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement shall be amended at the following
definitions by amending and restating each such definition to read in its
entirety as follows:
 
“Applicable Margin” means (i) with respect to Base Rate Loans, 1.50% per annum,
and (ii) with respect to Offshore Rate Loans, 2.50% per annum.
 
“Revolving Termination Date” means October 26, 2010, or if such date is not a
Business Day, the last Business Day prior to such date.
 
 
(b) Section 2.03(i) of the Credit Agreement shall be amended by deleting “1.25%”
and inserting in its place “2.50%”.
 
 
SF:264414.4

--------------------------------------------------------------------------------

 
(c) Section 2.09(a) of the Credit Agreement shall be amended to read as follows:
 
(a) Facility Fee.  The Company shall further pay to the Bank an irrevocable
facility fee (i) at the rate of 0.375% per annum of the amount of the
Commitment, due and payable in arrears in quarterly installments on the last
Business Day of each calendar quarter commencing on December 31, 2000 and ending
on October 26, 2009 and (ii) at the rate of 0.50% per annum of the amount of the
Commitment, due and payable in arrears in quarterly installments on the last
Business Day of each calendar quarter commencing on October 27, 2009 provided
that the Bank hereby waives collection of such facility fee to the extent
accruing from October 27, 2009 through October 26, 2010.  Such fee shall be
deemed earned on each day the Commitment is outstanding (regardless of
utilization thereof) and shall accrue at all times from and after the Closing
Date, except as otherwise provided in this Section, including at any time during
which one or more conditions in Article IV are not met. No portion of any amount
so paid shall be subject to return or refund for any reason.


(d) Section 5.01(g) of the Credit Agreement shall be amended by deleting the
phrase “May 25, 2008” and inserting in its place “May 31, 2009”.
 
(e) Section 5.01(n) of the Credit Agreement shall be amended (i) by deleting the
phrase “May 25, 2008” each time it appears and inserting in its place “May 31,
2009”, and (ii) by deleting the phrase “August 24, 2008” and inserting in its
place “August 30, 2009”.
 
(f) Section 5.01(o) of the Credit Agreement shall be amended by deleting the
phrase “August 24, 2008”, and inserting in its place “August 30, 2009”.
 
(g) The Credit Agreement shall be further amended by deleting Exhibit B thereof
and replacing it with the Exhibit B attached hereto as Annex I.
 
3. Representations and Warranties.  The Company hereby represents and warrants
to the Bank as follows:
 
(a) No Default or Event of Default has occurred and is continuing.
 
(b) The execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable.  The Credit Agreement as amended by this Amendment
constitutes the legal, valid and binding obligations of the Company, enforceable
against it in accordance with its respective terms, without defense,
counterclaim or offset.
 
(c) All representations and warranties of the Company contained in the Credit
Agreement are true and correct.
 
(d) The Company is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Bank or any
other Person.
 
4. Effective Date.  This Amendment will become effective on and as of the date
(the “Effective Date”) that each of the following conditions precedent is
satisfied:
 
(a) The Bank has received from the Company a duly executed original (or, if
elected by the Bank, an executed facsimile copy) of this Amendment.
 
(b) The Bank has received from the Company a certificate of the Secretary or
Assistant Secretary of the Company certifying the names and true signatures of
the officers of the Company authorized to execute and deliver this Amendment and
attaching:
 
(i) (A) the articles or certificate of incorporation of the Company as in effect
on the date hereof, certified by the Secretary or Assistant Secretary of the
Company as being in full force and effect on the date hereof and (B) the bylaws
of the Company as in effect on the date hereof, certified by the Secretary or
Assistant Secretary of the Company as being in full force and effect on the date
hereof; and
 
(ii) a copy of resolutions passed by the board of directors of the Company,
certified by the Secretary or Assistant Secretary of the Company as being in
full force and effect on the date hereof, authorizing the execution, delivery
and performance of this Amendment;
 
(c) The Bank has received from the Company a good standing certificate for the
Company from the Secretary of State of its state of incorporation as of a recent
date
 
(d) All representations and warranties contained herein are true and correct as
of the Effective Date.
 
(e) As of the Effective Date, no Default or Event of Default has occurred and is
existing.
 
(f) The Bank has received from the Company such other approvals, opinions or
documents as the Bank may reasonably request.
 
5. Reservation of Rights.  The Company acknowledges and agrees that the
execution and delivery by the Bank of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Bank to execute similar
amendments under the same or similar circumstances in the future.
 
6. Miscellaneous.
 
(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement are and shall remain in full force and effect and all
references therein to such Credit Agreement shall henceforth refer to the Credit
Agreement as amended by this Amendment.  This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.
 
(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.  No third party
beneficiaries are intended in connection with this Amendment.
 
(c) This Amendment shall be governed by and construed in accordance with the law
of the State of California.
 
(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party thereto either in the form of an executed original or an
executed original sent by facsimile transmission to be followed promptly by
mailing of a hard copy original, and that receipt by the Bank of a facsimile
transmitted document purportedly bearing the signature of the Company shall bind
the Company with the same force and effect as the delivery of a hard copy
original.  Any failure by the Bank to receive the hard copy executed original of
such document shall not diminish the binding effect of receipt of the facsimile
transmitted executed original of such document of the party whose hard copy page
was not received by the Bank, and the Bank is hereby authorized to make
sufficient photocopies thereof to assemble complete counterparty documents.
 
(e) This Amendment, together with the Credit Agreement, contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein.  This Amendment supersedes all prior drafts and
communications with respect thereto.  This Amendment may not be amended except
in accordance with the provisions of Section 8.03 of the Credit Agreement.
 
(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.
 
(g) The Company covenants to pay to or reimburse the Bank, upon demand, for all
costs and expenses (including allocated costs of in-house counsel) incurred in
connection with the development, preparation, negotiation, execution and
delivery of this Amendment, including without limitation appraisal, audit,
search and filing fees incurred in connection therewith.
 
(h) The Company acknowledges it has paid the Bank a facility fee at a rate in
excess of the rate specified herein, and in consideration of the Bank’s waiver
of facility fee at Section 2(c) hereof, hereby forever waives and relinquishes
any and all claims and causes of action against the Bank on account of such
over-payment.
 
[Remainder of this page is intentionally left blank.  Signature page to follow.]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
 
NATIONAL SEMICONDUCTOR CORPORATION




By:  /s/ Jamie
Samath                                                                                   
Name: Jamie Samath
Title:   Corporate Controller
 
 
By:  /s/ Robert E.
DeBarr                                                                                   
 
Name: Robert E. DeBarr

 
Title:   Corporate Controller

 
BANK OF AMERICA, N.A.




By:  /s/ Christina
Felsing                                                                                   
 
Name: Christina Felsing

 
Title:   Vice President


Signature Page to
Eleventh Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
ANNEX I

EXHIBIT B
to the Credit Agreement
 
FORM OF COMPLIANCE CERTIFICATE
 
Bank of America, N.A.
600 Montgomery Street
San Francisco, CA 94111
Attn:           Christina Felsing
           Vice President
 
Re:           National Semiconductor Corporation
 
Ladies and Gentlemen:


This Compliance Certificate is made and delivered pursuant to the Credit
Agreement (Multicurrency) dated as of October 30, 2000 (as amended, modified,
renewed or extended from time to time, the "Credit Agreement") between National
Semiconductor Corporation (the "Company") and Bank of America, N.A. (the
"Bank"), and reference is made thereto for full particulars of the matters
described therein.  All capitalized terms used in this Compliance Certificate
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.  This Compliance Certificate relates to the accounting period
ending _____________, ______.
 
I hereby certify as of the date hereof that I am the [treasurer] of the Company,
and that, as such, I am authorized to execute and deliver this Certificate to
the Bank on the behalf of the Borrower and its consolidated Subsidiaries, and
that:
 
[Use the following paragraph if this Certificate is delivered in connection with
the quarterly
financial statements required by Section 6.01(a)(i) of the Credit Agreement.]


1.           Attached hereto are true and correct copies of the consolidated
balance sheet of the Company and its Subsidiaries as of the end of the fiscal
quarter ended __________ and the related consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
which are complete and accurate in all material respects and fairly present the
financial condition of the Company and the Subsidiaries as at such date and the
results of operations of the Company and its Subsidiaries for the period ended
on such date and have been prepared in accordance with GAAP consistently
applied, subject to changes resulting from normal year-end audit adjustments and
except for the absence of notes.
 
or


[Use the following paragraph if this Certificate is delivered in connection with
the annual
financial statements required by Section 6.01(a)(ii) of the Credit Agreement.]

B-
 
 

--------------------------------------------------------------------------------

 



1.           Attached hereto are true and correct copies of the consolidated
balance sheet of the Company and its Subsidiaries as of the end of the fiscal
year ended ___________ and the related consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by the report of __________, which report is
not qualified.
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
3.           The information set forth on Schedule 1 hereto (and any additional
schedules hereto setting forth further supporting detail) is true, accurate and
complete as of the end of such accounting period.
 
4.           The Company and its Subsidiaries, during such period, have
observed, performed or satisfied all of the covenants and other agreements, and
satisfied every condition in the Credit Agreement to be observed, performed or
satisfied by the Company and its Subsidiaries.
 
5.           The representations and warranties of the Company contained in
Article V of the Credit Agreement are true and correct as though made on and as
of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they shall be true and correct as of
such date).
 
I hereby further certify that (i) as of the date hereof no Default or Event of
Default has occurred and is continuing, and (ii) on and as of the date hereof,
there has occurred no Material Adverse Effect since May 31, 2009, except as may
be set forth in a separate attachment hereto describing in detail the nature of
each condition or event constituting an exception to the foregoing statements,
the period during which it has existed and the action which the Company is
taking or proposes to take with respect to each such condition or event.
 
IN WITNESS WHEREOF, the undersigned officer has signed this Compliance
Certificate this ______ day of ___________, ____.
 
                                                                

[Treasurer]
 

B-
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
TO COMPLIANCE CERTIFICATE
 
Dated                       ,


For the Fiscal Quarter ended                         ,
 

 
Actual
Required
2.Section 6.02(b) Minimum Quick Ratio.
   
A.Consolidated Quick Assets
$__________
 
B.Consolidated Current Liabilities
$__________
 
Quick Ratio (ratio of A to B)
___ to 1.0
For fiscal quarters ending prior to November 27, 2005, not less than 1.00 to
1.00
   
For fiscal quarters ending on or after the November 27, 2005, not less than 1.25
to 1.00



 
 


 
 

S-
 
 

--------------------------------------------------------------------------------

 

 



